Exhibit 10.1

Execution Version

VOTING AGREEMENT

This Voting Agreement (this “Agreement”), dated as of September 21, 2014, is
entered into by and among TTM Technologies, Inc., a Delaware corporation
(“Parent”), and the undersigned stockholders (the “Stockholders”) of Viasystems
Group, Inc., a Delaware corporation (the “Company”).

WHEREAS, concurrently with or following the execution of this Agreement, the
Company, Parent and Vector Acquisition Corp., a Delaware corporation and wholly
owned subsidiary of Parent (“Merger Sub”), have entered into, or will enter
into, an Agreement and Plan of Merger (as the same may be amended from time to
time, the “Merger Agreement”), providing for, among other things, the merger
(the “Merger”) of Merger Sub and the Company pursuant to the terms and
conditions of the Merger Agreement;

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that the Stockholders execute and deliver this Agreement;
and

WHEREAS, in order to induce Parent to enter into the Merger Agreement, each
Stockholder is willing to make certain representations, warranties, covenants
and agreements with respect to the shares of common stock, par value $0.01 per
share, of the Company (“Company Common Stock”) owned by such Stockholder and set
forth below such Stockholder’s signature on the signature page hereto (as to
such Stockholder, the “Original Shares” and, together with any additional shares
of Company Common Stock pursuant to Section 6 hereof, the “Shares”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

1.        Definitions.

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement.

2.        Representations of Stockholders.

Each Stockholder represents and warrants to Parent that:

(a)        (i) Such Stockholder owns of record and is a beneficial owner (as
such term is defined in Rule 13d-3 under the Exchange Act) of all of the
Original Shares set forth below such Stockholder’s signature on the signature
page hereto, free and clear of all Liens, except as provided under this
Agreement, under the Company Certificate or Company Bylaws, or pursuant to any
applicable restrictions on transfer under the Securities Act; and (ii) except
pursuant hereto, there are no options, warrants or other rights, agreements,
arrangements or commitments of any character to which such Stockholder is a
party relating to the pledge, disposition or voting of any of the Original
Shares and there are no voting trusts or voting agreements with respect to the
Original Shares.

(b)        Such Stockholder does not beneficially own any shares of Company
Common Stock other than such Stockholder’s Original Shares and other than
Original Shares held by other Stockholders, it being understood that the
Stockholders jointly file a beneficial ownership report on Schedule 13G or
Schedule 13D and may be deemed a group with beneficial ownership of shares held
by other Stockholders in the group as and to the extent set forth in the
Schedule 13G or Schedule 13D.

(c)        Such Stockholder has full corporate or limited partnership power and
authority, as applicable, to enter into, execute and deliver this Agreement and
to perform fully the Stockholder’s obligations hereunder (including the proxy
described in Section 3(b) below)). This Agreement has been duly and validly
executed and delivered by such Stockholder and constitutes the legal, valid and
binding obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except to the extent that enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization,



--------------------------------------------------------------------------------

moratorium, fraudulent conveyance or other similar laws now or hereafter in
effect relating to creditor’s rights generally, and (ii) general principles of
equity.

(d)        Except as set forth in the Merger Agreement (including, without
limitation, the Company Disclosure Schedule), none of the execution and delivery
of this Agreement by such Stockholder, the consummation by such Stockholder of
the transactions contemplated hereby or compliance by such Stockholder with any
of the provisions hereof will conflict with or result in a breach, or constitute
a default (with or without notice of lapse of time or both) under any provision
of, any trust agreement, loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument or Law applicable to such
Stockholder or to its respective property or assets.

(e)        Except as set forth in the Merger Agreement (including, without
limitation, the Company Disclosure Schedule), no consent, approval or
authorization of, or designation, declaration or filing with, any Governmental
Authority or other Person on the part of such Stockholder is required in
connection with the valid execution and delivery of this Agreement.

3.        Agreement to Vote Shares; Irrevocable Proxy.

(a)        Each Stockholder agrees during the Voting Period to vote such
Stockholder’s Shares, and to cause any holder of record of such Stockholder’s
Shares as of the applicable record date to vote: (i) in favor of the Merger and
the Merger Agreement, at every meeting of the stockholders of the Company at
which such matters are considered and at every adjournment or postponement
thereof; (ii) against (1) any Acquisition Proposal, including any Superior
Proposal, (2) any action, proposal, transaction or agreement that would
reasonably be expected to result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the Merger
Agreement or of such Stockholder under this Agreement and (3) any action,
proposal, transaction or agreement that would reasonably be expected to impede,
interfere with, delay, discourage, adversely affect or inhibit the timely
consummation of the Merger or the fulfillment of Parent’s, the Company’s or
Merger Sub’s conditions under the Merger Agreement or change in any manner the
voting rights of any class of shares of the Company (including any amendments to
the Company Certificate or Company Bylaws). “Voting Period” means the period
from and including the effective date of this Agreement through and including
the earlier to occur of (I) the Effective Time, (II) when the Merger Agreement
is terminated in accordance with its terms, (III) the termination of this
Agreement or the Voting Period by the mutual written consent of the Parent and
the Stockholders, (IV) the date of any material modification, waiver or
amendment of the Merger Agreement that affects adversely the consideration
payable to stockholders of the Company, and (V) the date on which the Company
Board, pursuant to Section 6.06(e) of the Merger Agreement, effects an Adverse
Recommendation Change in light of the existence of an Intervening Event.

(b)        Each Stockholder hereby appoints Parent and any designee of Parent,
and each of them individually, its proxies and attorneys-in-fact, with full
power of substitution and resubstitution, to vote, during the Voting Period,
such Stockholder’s Shares as of the applicable record date, in each case solely
to the extent and in the manner specified in Section 3(a) (the “Proxy Matters”).
This proxy and power of attorney is given to secure the performance of the
duties of such Stockholder under this Agreement. Such Stockholder shall take
such further action or execute such other instruments as may be necessary to
effectuate the intent of this proxy. This proxy and power of attorney granted by
such Stockholder shall be irrevocable during the Voting Period, shall be deemed
to be coupled with an interest sufficient in law to support an irrevocable
proxy, and shall revoke any and all prior proxies granted by such Stockholder
with respect to such Stockholder’s Shares in respect of the Proxy Matters. The
power of attorney granted by such Stockholder herein is a durable power of
attorney and shall survive the dissolution or bankruptcy of such Stockholder.
The proxy and power of attorney granted hereunder shall terminate upon the
expiration of the Voting Period.

4.        No Voting Trusts or Other Arrangement.

Each Stockholder agrees that, during the Voting Period, such Stockholder will
not, and will not permit any entity under such Stockholder’s control to, deposit
any of such Stockholder’s Shares in a voting trust, grant any proxies with
respect to such Stockholder’s Shares or subject any of such Stockholder’s

 

2



--------------------------------------------------------------------------------

Shares to any arrangement with respect to the voting of such Stockholder’s
Shares in respect of the Proxy Matters that is inconsistent with Section 3 other
than agreements entered into with Parent.

5.        Transfer and Encumbrance.

Each Stockholder agrees that, during the Voting Period, such Stockholder will
not, directly or indirectly, transfer, sell, offer, exchange, assign, pledge or
otherwise dispose of or encumber (“Transfer”) any of such Stockholder’s Shares
or enter into any contract, option or other agreement with respect to, or
consent to, a Transfer of, any of such Stockholder’s Shares or such
Stockholder’s voting or economic interest therein. Any attempted Transfer of
Shares or any interest therein in violation of this Section 5 shall be null and
void. This Section 5 shall not prohibit: (a) a Transfer of the Shares by a
Stockholder to an Affiliate of such Stockholder; provided, that a Transfer
referred to in this sentence shall be permitted only if, as a precondition to
such Transfer, the transferee (if it is not already a Stockholder hereunder)
agrees in a writing, reasonably satisfactory in form and substance to Parent, to
be bound by all of the terms of this Agreement; (b) the Transfer of Shares
pursuant to the Merger; (c) any Transfer by any Stockholder of any or all of
such Stockholder’s Shares that is approved in writing by Parent; or (d) any
Transfers of economic or ownership interests in such Stockholder.

6.        Additional Shares.

Each Stockholder agrees that all shares of Company Common Stock that such
Stockholder purchases, acquires the right to vote or otherwise acquires
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of after
the execution of this Agreement shall be subject to the terms of this Agreement
and shall constitute Shares for all purposes of this Agreement.

7.        Waiver of Appraisal and Dissenters’ Rights.

Each Stockholder hereby waives, and agrees not to assert or perfect, any rights
of appraisal or rights to dissent from the Merger that such Stockholder may have
by virtue of ownership of Shares.

8.        Termination.

This Agreement shall terminate upon the earliest to occur of (i) the Effective
Time, (ii) the date on which the Merger Agreement is terminated in accordance
with its terms, (iii) pursuant to the termination of this Agreement by the
mutual written consent of the Parent and the Stockholders, (iv) the date of any
material modification, waiver or amendment of the Merger Agreement that affects
adversely the consideration payable to stockholders of the Company and (v) the
date on which the Company Board, pursuant to Section 6.06(e) of the Merger
Agreement, effects an Adverse Recommendation Change in light of the existence of
an Intervening Event; provided, however, that the following provisions shall
survive termination of this Agreement: Section 9(c), Section 11, Section 12,
Section 13, and Section 14.

9.        Additional Agreements.

(a)        Each Stockholder hereby consent to the disclosure in the Form S-4 in
which the Proxy Statement will be included as a prospectus (and, as and to the
extent otherwise required by securities Laws or the SEC or any other securities
authorities, any other documents or communications provided by Parent, Merger
Sub or the Company to any Governmental Authority or to securityholders of the
Company) of the Stockholder’s identity and beneficial ownership of Shares and
the nature of such Stockholder’s commitments, arrangements and understandings
under and relating to this Agreement and, if deemed appropriate by Parent or the
Company, a copy of this Agreement. Each Stockholder will promptly provide any
information reasonably requested by Parent, Merger Sub or the Company with
respect to such Stockholder for any regulatory application or filing made or
approval sought in connection with the Merger or the other Transactions
(including filings with the SEC).

(b)        If any further action is necessary or desirable to carry out the
purposes of this Agreement, each Stockholder shall take all such action
reasonably requested by Parent. Each Stockholder agrees to file (or cause to be
filed on its behalf) with the SEC, as promptly as possible after the date
hereof,

 

3



--------------------------------------------------------------------------------

each filing and other report required to be filed by it and its controlled
Affiliates pursuant to the Exchange Act and the rules and regulations of the SEC
thereunder, including any required filing on Schedule 13D, and further agrees to
reconfirm each of its obligations under this Agreement promptly upon the written
request of Parent.

(c)        Parent shall cause the Exchange Agent to pay to each Stockholder the
cash component of the Merger Consideration owing to such Stockholder for Company
Common Stock with respect to which the exchange procedures determined by the
Company, Parent and the Exchange Agent have been completed in accordance with
the Merger Agreement, by wire transfer of immediately available funds promptly
following (but no later than two Business Days after) the later of the Closing
Date or completion of such procedures and delivery of a completed Letter of
Transmittal by each Stockholder, to the account or accounts designated in
writing by such Stockholder to Parent and the Exchange Agent at least five
(5) Business Days prior to the Closing Date. No later than ten Business Days
before the Closing Date, Parent shall provide, or cause the Exchange Agent to
provide, to each Stockholder the Letter of Transmittal and all other
documentation and instructions necessary for the Stockholder to complete the
exchange procedures and receive such payment promptly following the Effective
Time.

10.        Specific Performance.

Each party hereto acknowledges that it will be impossible to measure in money
the damage to the other party if a party hereto fails to comply with any of the
obligations imposed by this Agreement, that every such obligation is material
and that, in the event of any such failure, the other party will not have an
adequate remedy at law or damages. Accordingly, each party hereto agrees that
injunctive relief or other equitable remedy, in addition to remedies at law or
damages, is the appropriate remedy for any such failure and will not oppose the
seeking of such relief on the basis that the other party has an adequate remedy
at law. Each party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with the other
party’s seeking or obtaining such equitable relief.

11.        No Ownership Interest.

Nothing contained in this Agreement shall be deemed to vest in Parent any direct
or indirect ownership or incidence of ownership of or with respect to any
Shares. All rights, ownership and economic benefits of and relating to the
Shares shall remain vested in and belong to the Stockholders, and Parent shall
have no authority to direct the Stockholders in the voting or disposition of any
of the Shares, except as otherwise provided herein.

12.        Entire Agreement.

This Agreement supersedes all prior agreements, written or oral, among the
parties hereto with respect to the subject matter hereof and contains the entire
agreement among the parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by all of the
parties hereto. No waiver of any provisions hereof by any party shall be deemed
a waiver of any other provisions hereof by such party, nor shall any such waiver
be deemed a continuing waiver of any provision hereof by such party.

13.        Notices.

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient, or
(d) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 13):

 

4



--------------------------------------------------------------------------------

If to Parent:

TTM Technologies, Inc.

1665 Scenic Avenue, Suite 250

Costa Mesa, CA 92626

Attention: Thomas T. Edman

Facsimile: (714) 784-3712

Email: tom.edman@ttmtech.com

With a copy to:

Greenberg Traurig, LLP

2375 E. Camelback Road, Suite 700

Phoenix, Arizona 85016

Attention: Bruce E. Macdonough

Brian H. Blaney

Facsimile: (602) 445-8618

Email: macdonoughb@gtlaw.com

     blaneyb@gtlaw.com

If to any Stockholder:

c/o Kainos Capital LLC

2100 McKinney Avenue, Suite 1600

Dallas, Texas 75201

Attention: David W. Knickel

Facsimile: (214) 720-7888

Email: dknickel@kainoscapital.com

With a copy to:

Vinson & Elkins LLP

3700 Trammell Crow Center

2001 Ross Avenue

Dallas, Texas 75201

Attention: Robert L. Kimball

Facsimile: (214) 999-7860

Email: rkimball@velaw.com

14.        Miscellaneous.

(a)        This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Delaware without giving effect to any choice
or conflict of law provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of Laws of any jurisdiction
other than those of the State of Delaware.

(b)        All Actions arising out of or relating to this Agreement shall be
heard and determined in the Court of Chancery of the State of Delaware (or, only
if the Court of Chancery of the State of Delaware declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware). The parties hereby (i) submit to the exclusive jurisdiction of the
Court of Chancery of the State of Delaware (or, only if the Court of Chancery of
the State of Delaware declines to accept jurisdiction over a particular matter,
any federal court within the State of Delaware) for the purpose of any Action
arising out of or relating to this Agreement brought by any party and
(ii) irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such Action is brought in an
inconvenient forum, that the venue of such Action is improper, or that

 

5



--------------------------------------------------------------------------------

this Agreement or the Transactions may not be enforced in or by any of the
above-named courts. Each of the parties hereto agrees that mailing of process or
other papers in connection with any action or proceeding in the manner provided
in Section 13 or such other manner as may be permitted by Law shall be valid and
sufficient service of process.

(c)        EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14(c).

(d)        If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

(e)        This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(f)        The parties shall execute such further documents and take such
further actions as may be reasonably necessary to implement and carry out the
intent of this Agreement.

(g)        All Section headings herein are for convenience of reference only and
are not part of this Agreement, and no construction or reference shall be
derived therefrom.

(h)        The obligations of the Stockholders set forth in this Agreement shall
not be effective or binding upon the Stockholders until after such time as the
Merger Agreement is executed and delivered by the Company, Parent and Merger
Sub, and the parties agree that there is not and has not been any other
agreement, arrangement or understanding between the parties hereto with respect
to the matters set forth herein.

(i)        No party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
parties hereto except in connection with an assignment of Shares as contemplated
by Section 5. Any assignment contrary to the provisions of this Section 14(i)
shall be null and void.

(j)        Notwithstanding anything contained in this Agreement to the contrary,
nothing in this Agreement, expressed or implied, is intended to confer on any
person (other than, in the case of Parent, its successors and permitted assigns
and other than, in the case of the Stockholders, their successors and permitted
assigns) any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

(k)        This Agreement is being entered into by each Stockholder solely in
its capacity as a beneficial owner and the record holder of such Stockholder’s
Shares and notwithstanding any other provision of this Agreement, nothing in
this Agreement is intended to, or shall be construed to, prohibit any
Stockholder, or any officer or Affiliate of any of the Stockholders who is a
director of the Company, from taking any action in his capacity as a member of
the Company Board or from exercising his fiduciary duties as a member of the
Company Board.

 

6



--------------------------------------------------------------------------------

(l)        The rights and obligations of each of the Stockholders under this
Agreement shall be several and not joint. All references to actions to be taken
by the Stockholders, or representations and warranties to be made, under this
Agreement refer to actions to be taken or representations or warranties to be
made by Stockholders acting severally and not jointly. Except for any liability
for claims, losses, damages, liabilities or other obligations arising out of a
Stockholder’s failure to perform its obligations under this Agreement, Parent
agrees that no Stockholder will be liable for claims, losses, damages,
liabilities or other obligations resulting from any breach by the Company of the
Merger Agreement, and that the Company shall not be liable for claims, losses,
damages, liabilities or other obligations resulting from or related to any
Stockholder’s failure to perform its obligations hereunder.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

TTM TECHNOLOGIES, INC., a Delaware corporation

By:

 

/s/ Thomas T. Edman

Name:   Thomas T. Edman Title:   President and Chief Executive Officer
HICKS, MUSE, TATE & FURST EQUITY FUND III, L.P. By:  

HM3/GP Partners, L.P.,

its general partner

By:  

Hicks, Muse GP Partners III, L.P.,

its general partner

By:  

Hicks Muse Fund III Incorporated,

its general partner

By:  

/s/ David W. Knickel

  David W. Knickel   Vice President Number of Shares of Company Common Stock:
8,189,803 HM3 COINVESTORS, L.P. By:  

Hicks Muse GP Partners III, L.P.,

its general partner

By:  

Hicks Muse Fund III Incorporated,

its general partner

By:  

/s/ David W. Knickel

  David W. Knickel   Vice President Number of Shares of Company Common Stock:
222,120

[Signature Page]



--------------------------------------------------------------------------------

HMTF EQUITY FUND IV (1999), L.P. By:  

HM4/GP (1999) Partners, L.P.,

its general partner

By:  

Hicks, Muse GP (1999) Partners IV, L.P.,

its general partner

By:  

Hicks, Muse (1999) Partners IV, LLC,

its general partner

By:  

/s/ David W. Knickel

  David W. Knickel   Vice President Number of Shares of Company Common Stock:
1,425,833 HMTF PRIVATE EQUITY FUND IV (1999), L.P. By:  

HM4/GP (1999) Partners, L.P.,

its general partner

By:  

Hicks, Muse GP (1999) Partners IV, L.P.,

its general partner

By:  

Hicks, Muse (1999) Partners IV, LLC,

its general partner

By:  

/s/ David W. Knickel

  David W. Knickel   Vice President Number of Shares of Company Common Stock:
10,100

[Signature Page]



--------------------------------------------------------------------------------

HICKS, MUSE PG-IV (1999), C.V. By:  

HM Equity Fund IV/GP Partners (1999), C.V.,

its general partner

By:  

HM GP Partners IV Cayman., L.P.,

its general partner

By:  

HM Legacy LLC,

its general partner

By:  

/s/ David W. Knickel

  David W. Knickel   Vice President Number of Shares of Company Common Stock:
75,912 HM 4-P (1999) COINVESTORS, L.P. By:  

Hicks, Muse GP (1999) Partners IV, L.P.,

its general partner

By:  

Hicks, Muse (1999) Fund IV, LLC,

its general partner

By:  

/s/ David W. Knickel

  David W. Knickel   Vice President Number of Shares of Company Common Stock:

35,064

[Signature Page]



--------------------------------------------------------------------------------

HM 4-EQ (1999) COINVESTORS, L.P. By:  

Hicks, Muse GP (1999) Partners IV, L.P.,

its general partner

By:  

Hicks, Muse (1999) Fund IV, LLC,

its general partner

By:  

/s/ David W. Knickel

  David W. Knickel   Vice President Number of Shares of Company Common Stock:
23,303

[Signature Page]